DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                  MICHAEL ANTHONY LoRUSSO,

                              Appellant,

                                  v.

                        STATE OF FLORIDA,

                              Appellee.


                           No. 2D22-1773



                        September 16, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Nancy Moate Ley, Judge.

Michael Anthony LoRusso, pro se.

    ORDER RESTRICTING APPELLANT FROM FUTURE PRO SE
                        FILINGS

PER CURIAM.

     On July 19, 2022, this court dismissed this appeal as

untimely filed and issued an order detailing Appellant's initiation of

over thirty proceedings in this court related to his judgment and
sentence in Pinellas County Circuit Court case 20-04126-CF. The

order directed Appellant to show cause why this court should not

direct the clerk to reject pleadings in this court related to Pinellas

County Circuit Court case 20-04126-CF unless the filing is related

to a pending proceeding or submitted by a licensed Florida attorney.

See State v. Spencer, 751 So. 2d 47, 48–49 (Fla. 1999).

     Appellant's response is unavailing as it fails to justify his

meritless and repetitive filings. Accordingly, we direct the clerk of

this court to place in an inactive file any original proceedings or

notices of appeal filed by Appellant related to the lower tribunal

case number listed in this order unless the filing is signed by a

member in good standing of The Florida Bar. See id.



NORTHCUTT, BLACK, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2